Title: To George Washington from Captain James Morgan, 26 June 1778
From: Morgan, James
To: Washington, George


                    
                        South Amboy [N.J.] Jun 26th 1778.
                    
                    Sir this Coms to in form you that the Shipin and Smal Bots is Comin to Sholharber and the Enemy is advensin tords middel Town I am out of Horses to Send Entligenc from your Humbel Sarvent
                    
                        
                            James morgan Capt.
                        
                    
                